DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended): A roll bond plate evaporator structure comprising: a heat dissipation member composed of a first plate body having multiple first recesses, second plate body having multiple second recesses, a first end and a second end, the first plate body and the second plate body being correspondingly mated with each other, the multiple first recesses  and the multiple second recesses being correspondingly attached to each other to together define a vacuum flow way, a working fluid being filled in the vacuum flow way; at least one capillary structure disposed on an inner wall of the vacuum flow way; at least one inlet formed at the first end of the heat dissipation member in communication with the vacuum flow way; and at least one outlet being formed at the second end of the heat dissipation member in communication with the vacuum flow way, wherein the first and second ends respectively positioned at two opposite and different sides of the heat dissipation member, and where the at least one inlet and at least one outlet are sealed following the filling of the vacuum flow way with the working fluid so that the working fluid and the at least one capillary structure are sealed within the vacuum flow way. --

Allowable Subject Matter
2.         Claim 1 is allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the roll bond plate evaporator structure comprising: a heat dissipation member composed of a first plate body having multiple first recesses, second plate body having multiple second recesses, a first end and a second end, the first plate body and the second plate body being correspondingly mated with each other, the multiple first recesses  and the multiple second recesses being correspondingly attached to each other to together define a vacuum flow way, a working fluid being filled in the vacuum flow way; at least one capillary structure disposed on an inner wall of the vacuum flow way; at least one inlet formed at the first end of the heat dissipation member in communication with the vacuum flow way; and at least one outlet being formed at the second end of the heat dissipation member in communication with the vacuum flow way, wherein the first and second ends respectively positioned at two opposite and different sides of the heat dissipation member, and where the at least one inlet and at least one outlet are sealed following the filling of the vacuum flow way with the working fluid so that the working fluid and the at least one capillary structure are sealed within the vacuum flow way of instant independent claim 1.
The following references (JP 11277167 A) to KURIHARA A.; Shigeyoshi et al., (US 20160262284 A1) to Ii; Guo-Hui et al., (US 20180266738 A1) to LI; JUQIANG et al., and (US 20160178292 A1) to MATSUI; are the most relevant references. However, above mentioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

11/08/2021